 

AMENDMENT N° 17

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

 

 

PREAMBLE

 

This Amendment N° 17 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 20th day of August, 2013 by and between
Thales Alenia Space France, a company organized and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited
liability company organized under the laws of Delaware, having an office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract to modify
Milestones “[***]” and “[***]”.

 

WHEREAS, the Parties now desire to amend Exhibit D of the Contract, in
accordance with the terms and conditions provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:      Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract or any amendments thereto, as
the case may be.

 

Article 2:      Milestones “[***]” and “[***]”, set forth in the Payment Plan,
are hereby deleted and replaced in their entirety by the following payment
amounts.

 

“[***]”

 

Article 23:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 24:     All other provisions of the Contract not expressly referred to
in this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/Nathalie Smirnov S. Scott Smith   Nathalie Smirnov       Chief Operating
Officer   Executive Vice President     Business Line Telecommunications

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy      Iridium / Thales Alenia Space Confidential & Proprietary

 

1

